Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 4/26/2022 for the application  No. 16/515,635. Claims 1- 20 are currently pending and have been examined. Claims 1- 20 have been rejected as follow

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  8-13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 8, recites the phrase “transmitting, to the smartphone associated with the fan, the activation event…”.  It is not clear if  the inventor had possession of the claimed invention because  although the claim language is found in the specification, MPEP 2163 establishes  “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, the specification must still be examined to assess whether a filed claim has adequate written support”.
Although the language in the pointed limitation is in the specification,  it is not  described with sufficient particularity each element claimed, in this case, it is not clear if  the inventor had possession of the claimed invention because the system claimed in claim 8 and the executable instructions performed by the system,  seem that are executed by the smartphone associated with a fan.  It is not clear  what system is claimed. Is the smartphone associated with a fan a different one? Clarification is required.
Claims 9-13,  they depend of the independent claim above and they do not cure the deficiencies set forth above.  Therefore, these dependent claims are also rejected for failing to comply with the written description requirement.
Note: the Examiner interprets that independent claim 1  is directed to a method and independent claim 14 directed to a one or more non-transitory computer-readable media, both claims are executed in a server or machine that comprises a processor.
The server or machine is not the smartphone.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 8,  recites “transmitting, to the smartphone associated with the fan, the activation event…”. It is confusing,  and  the specification does not provide a standard for ascertaining the requisite degree, and  one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since this step is so broad it is not defining clearly what machine performs this function, it is not limiting the steps of the independent claim, therefore it renders the claim indefinite. In other words, the independent clam recites “a smartphone associated with a fan at the sporting event, comprising: a processor…” and “…one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor,…”, therefore it seems that claim 8 is claiming a system that performs a method executed by the processor of the smartphone associated with a fan. Further, the system claims “transmitting, to the smartphone associated with the fan, the activation event…”. It is not clear because the system claimed in claim 8 and the executable instructions performed by the system,  seem that are executed by the smartphone associated with a fan.  It is not clear  what system is claimed. Is the smartphone associated with a fan a different one? Clarification is required.
Note: the Examiner interprets that independent claim 1  is directed to a method and independent claim 14 directed to a one or more non-transitory computer-readable media, both claims are executed in a server o machine that comprises a processor. 
The server or machine  is not the smartphone.

Claims 9-13,  they depend of the independent claim above and they do not cure the deficiencies set forth above.  Therefore, these dependent claims are also rejected for failing to clarify the claim recitation which renders the claims indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Below analysis is presented in all the amended claims.
 Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“assigning the fan to an audience group at the sporting event based at least in part on the obtained datum;
determining a likelihood of obtaining an attribute of the fan;
wherein the likelihood is based on the datum associated with the fan, a most likely time to obtain the attribute, and historical data comprising a history of obtaining attributes,
wherein the most likely time is indicative of an increased likelihood of obtaining the
attribute based on the historical data comprising the history of obtaining attributes;
obtaining the attribute at the most likely time;
determining, …, an interaction associated with the audience group and the
venue of the sporting event, wherein the interaction comprises an activation criterion for the fan and an activation event, wherein the activation event is based on the obtained attribute of the fan;
detecting, …, that an action by a player in the sporting event has occurred satisfying the activation criterion; responsive to the step of detecting the action by the player satisfying the activation criterion, triggering, by the processor, the activation event for the fan;”

The “assigning, determining, detecting and triggering ” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for improving a fan experience. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“obtaining, from a fan profile, a datum associated with a fan of the sporting event; transmitting, … the activation event comprising a notification comprising an in-venue promotion that the fan redeems at an in-venue location in the venue of the sporting event, wherein the in-venue location and the in-venue promotion are specified in the notification”.

These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the dependent claims  in view of the instant disclosure:
“by a processor”, “to a mobile device” (extrinsic device). The Examiner notes that the mobile device in the way that is claimed herein is a device extrinsic to the claimed method. 
These elements are claimed at a very high level of generality. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.(See more explanation in step 2B of this analysis).
The combination of these additional elements is no more than mere instructions to apply the exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the dependent claims, “by a processor”, “to a mobile device” (extrinsic device), amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic software, data and computer components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  But, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “by a processor”, “to a mobile device” (extrinsic device) limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“obtaining, from a fan profile, a datum associated with a fan of the sporting event; transmitting, … the activation event comprising a notification comprising an in-venue promotion that the fan redeems at an in-venue location in the venue of the sporting event, wherein the in-venue location and the in-venue promotion are specified in the notification”.
These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
the instant specification does not provide any indication that the elements “by a processor”, “to a mobile device” (extrinsic device) are anything other than a generic computer component, and the “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);” and “ v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining interaction data associated with audience group and manipulating the data , it is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “by a processor”, “to a mobile device” (extrinsic device) limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a smartphone associated with a fan at the sporting event, comprising: a processor;
a display; and one or more non-transitory computer-readable media storing computer-executable instructions”. It seems that this claim is claiming elements and executable instructions executed by the processor of a smartphone. 
These elements are claimed at a very high level of generality. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable media.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-7, 9-13 and 15-20, the claims recite elements such “the smartphone for the user further comprises a transponder selected from the set consisting of a WiFi transceiver, a Bluetooth beacon, and a radio frequency identification tag”, “the fan and assign the fan to the audience group in real time”, “demographic datum associated with the fan”,  “activation criteria”.  These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20150363811 (Candillier)  in view of US PG. Pub. No.  20130066731 (Finnegan) in view of US PG. Pub. No.   20150051949 (Pickton).

As to claims 1, 8 and 14, Candillier discloses a computer-implemented method for improving a fan experience (abstract and Fig. 1), comprising the steps of: 
a) obtaining from a fan profile a datum associated with a fan of the event 
(“…the system collects profile details and checks this data against the user database (Step 2108)… game is part of a prize event….”, paragraph 86 and Fig. 11 element 2108. “a pre-saved profile of players”, paragraph 89.  “..status of special event…”, paragraph 91.
See also, “[0009] The present invention is a system for strategic gaming solutions for digital brands, allowing for social audiences to be qualified, fanatized and monetized. Such system, dubbed Branded Gaming Network, is replicated using a common gaming experience template for each brand, while being subjected to custom-made alterations to stay true to each brand's identity. The idea is to convert commoditized social followers into qualified, loyal buying customers loaded with incentives in return for learning about their favorite brands and give away relevant consumer information willingly. In exchange for winning prizes and exclusive offers directly from the brands, those fans tacitly agree to tell the latter what they know about it, think about it and may want to buy, down to the product level. This two-way exchange is then complemented by a data back office interface controlled by the brand, allowing it to generate personalized and targeted promotional product offers entirely linked to the data analysis provided within the same interface….”, paragraph 9.
“[0035] Most often, while the soft content requires a personal answer, the factual content requires a correct answer and both are rewarded equally within the system. However, because the factual data requires “correct” answers, questions with incorrect answers can be easily determined and tagged as fans with lower brand awareness….”, paragraph 35); 

b)  assigning the fan to an audience group at the sporting event based at least in part on the obtained     datum
(Candillier, discloses that his system comprises content such as “type of content is simply called ‘general content’ and covers a wide range of globally popular topics such as music, films, people, TV, books, sports and general knowledge…”, paragraph 32.
“…[0044] FIG. 3A shows a typical procedure for brand owners to present offers to fans. It is noted that the example of FIG. 3A may be implemented by, for example, the system shown in FIG. 1, or any other suitable system. In step 302 of FIG. 3A, the brand owner determines the particular data to be selected. This often includes the necessary number of badges and can be demographic (such as age, sex and/or income level) and/or data collected through the game (such as brand awareness, likelihood of purchasing product/service and/or some measurement of emotional connection with the brand)…”, paragraph 44.
“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraph 47.
“[0061] In another embodiment, such a digital aggregator works as a standalone community of digital fans and brands, able to notify all community members, regardless of brand affinity, about winners, prizes and live vouchers available across all brand partners…”, paragraph 61.
See also “…In a representative embodiment, the mobile device is a cellular telephone or smart phone that operates over GPRS (General Packet Radio Services), which is a data technology for GSM networks. In addition to a conventional voice communication,…”, paragraph 96.
“…the transmission functionality comprises one or more components such as a mobile switching center (MSC) (an enhanced ISDN switch that is responsible for call handling of mobile subscribers),..”, paragraph 98); 

determining a likelihood of obtaining an attribute of the fan
(“…the brand owner determines the particular data to be selected. This often includes the necessary number of badges and can be demographic (such as age, sex and/or income level) and/or data collected through the game (such as brand awareness, likelihood of purchasing product/service and/or some measurement of emotional connection with the brand…”, paragraph 44 and Fig. 3A.
“…Because the App Store already knows a user's preferences, the system of the invention can suggest that the user access the system of the invention and particularly access the parts of the system relating to brands similar to the user's preferences. For example, if a user subscribes to magazines related to running, has installed applications which map out runs or track exercise or count calories, and has searched for websites and information about similar subject matter, the App Store can present to the user the part of the system relating to companies marketing or selling running shoes, exercise clothing or equipment. Because of the connection between the information already known about a user from his use of the App Store, it is more likely that a user would be interested in [Examiner interprets as determining a likelihood of obtaining an attribute of the fan] participating in a branded gaming experience which has close affinity with his interest…”, paragraph 58.
“[0068] Because the user of the invention actually selects the branded content, the latter is much more likely to have an impact on the user[Examiner interprets as determining a likelihood of obtaining an attribute of the fan]. Initially, only users with an interest in the particular brand will engage with the system…”, paragraph 68);

wherein the likelihood is based on the datum associated with the fan, a most likely time to obtain the attribute, and historical data comprising a history of obtaining attributes,
(“…The recipients can also be selected from among “fans” on traditional social networks, and by analyzing a customer's purchase history from an online retailer. In an embodiment, the recipients are selected as those that are more likely to have a connection with the particular brand or may otherwise wish …”, paragraph 36 and Fig. 2)

c) determining, by a processor,  an interaction associated with the audience group and sporting event 
(“…Through the games of the invention, every “impression” is directly displayed to the user and awaits his interaction in the form of a question to earn valuable points used in the game [Examiner interprets as determining an interaction associated with the audience group]. The outcome of such interaction (right or wrong or personal answer) is tracked and recorded in the invention's back-end data engine, meaning the impact of each “impression” can be directly measured and qualified, either individually or as part of a wider, more statistically-relevant group.…”, paragraph 48.
“…Typically, a mobile device is a 2.5G-compliant device or 3G-compliant device (or a 4G-compliant device) that includes a subscriber identity module (SIM), which is a smart card that carries subscriber-specific information, mobile equipment (e.g., radio and associated signal processing devices), a user interface (or a man-machine interface (MMI), and one or more interfaces to external devices (e.g., computers, PDAs, and the like). The mobile device may also include a memory or data store….”, paragraph 98. 
 “… The computer readable program instructions may execute entirely on …remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)..”, the Examiner notes that Candallier system’s has an ubiquitous capability to connect to a LAN or WAN through an ISP, see paragraph 102); 
d) wherein the interaction comprises an activation criterion for the fan and an activation event
(“… Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their “redeemability” are based on the number of badges the user has earned through the system, as well as the selection criteria by the brand owner (as will be described). The items are often displayed as a voucher, which can be activated by the user for a particular number of badges. …”, paragraph 39.
“[0055] Through the present system, the brand owner is provided with a large amount of data which can be acted upon very quickly. Once a match is established between a user and a particular brand, the brand owner is only a few clicks away from sending an exclusive, personalized offer to the interested consumer group. Vouchers can be uploaded into the system for users to activate with their earned badges”, paragraph 55.
“…[0085] FIG. 11 describes one embodiment of a component the back end of the system, i.e., the part of the system that controls the interaction with the user. Many of these steps can be substantially similar (or even identical to) the steps described with reference to FIGS. 1-10. Initially, the user enters the game (Step 2100)…” [0086] If the user logs in, …, the system collects profile details and checks this data against the user database (Step 2108)[Examiner interprets as wherein the interaction comprises an activation criterion for the fan and an activation event]. Thereafter, the user can play a game (Step 2109), invite his friends from other social networks (Step 2110), check the voucher list (Step 2111) and/or view the leaderboard (Step 2112) [an activation event]. If the user elects to play a game )[Examiner interprets as wherein the interaction comprises an activation criterion for the fan], questions are then pulled from the question database. They can be of general knowledge, or relating directly to the brand and/or contain survey information [Examiner interprets as an activation criterion for the fan and an activation event]. The user is then given the opportunity to answer the questions (Step 2113) )[Examiner interprets as wherein the interaction comprises an activation criterion for the fan and an activation event], allowing him to earn points for each correct answer (Step 2114), and, if the game is part of a prize event, additionally earn badges (Step 2115) [activation criterion for the fan and an activation event]. From Step 2110, the user can be provided with a referral code )[Examiner interprets as wherein the interaction comprises an activation criterion for the fan, allowing invited friends to give the user credit when the code is used, allowing the system to know when to provide the user with referral points (Step 2114) [an activation event]…”, paragraphs 85-86 and Fig. 11); 
wherein the activation event (see for example “unlock special event”, element 2117 in Fig. 11) is based on the obtained attribute of the fan 
(see for example attributes of the fan “invite friends” this attribute gives him/her points, see at least element 2116 in Fig. 11, or another attribute of the fan is  “play game and answer questions” this attribute gives him/her points or badges, elements 2114 and 2115 or activate voucher, element 2119 all in Fig. 11);

e) detecting, by the processor, that an action by a player in the sporting event has occurred satisfying the activation criterion
(Candillier discloses “…systems for collecting data on people who are “fans” of a particular brand….”, see at least paragraph 4. 
“…For responding to the game questions, users can receive rewards as points and virtual badges, …”, paragraph 35.
“…The badge spend requirement not only drives exclusiveness but also aims to reward the most loyal players/fans by giving them access to personalized offers …”, paragraph 53.
See also “[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code) from a particular product or magazine advertisement, or answering a question about an image from a billboard product packaging or instructional materials…”, paragraph 73.
see also attributes of the fan “invite friends” this attribute gives him/her points, see at least element 2116 in Fig. 11, or another attribute of the fan is  “play game and answer questions” this attribute gives him/her points or badges, elements 2114 and 2115 or activate voucher, element 2119,  Fig. 11 and associated disclosure); 

f) responsive to the step of detecting the action by a player satisfying the activation criterion,
(“…the user can play a game (Step 2109), invite his friends from other social networks (Step 2110), check the voucher list (Step 2111) and/or view the leaderboard (Step 2112). If the user elects to play a game [Examiner interprets as detecting the action of the fan], questions are then pulled from the question database. … The user is then given the opportunity to answer the questions (Step 2113) [satisfying the activation criterion]…”, paragraph 86) 
Triggering, by the processor,  the activation event for the fan (see at least elements 2114, 2115, 2117, 2119 or 2120 in Fig. 11); and 
h) transmitting, by the processor to, a mobile device associated with the fan, the activation event 
 (“0086] If the user logs in, rather than registering, the system collects profile details and checks this data against the user database…Step 2108…”, paragraph 86.
“…The product intelligence part of the invention allows for the collection of data, specifically, on a product or product category, ranging from awareness level to emotional connection connections and buying intentions. ..”, paragraph 46.
“…[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection, but only average buy intentions are easily identified and could be presented with targeted, special offers to increase their buy intentions. ..”, paragraph 47).
 Although, Candillier discloses “[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code[Examiner interprets as is received from a sensor]) from a particular product or magazine advertisement…”,  and  that the player is the fan of the brand , “…The badge spend requirement not only drives exclusiveness but also aims to reward the most loyal players/fans by giving them access to personalized offers …”, paragraph 53. Candillier does not expressly disclose but Finnegan discloses
wherein the sensor is disposed at a mobile device associated with the fan
(“…object of the invention to provide live and interactive dating games to be used in specially defined geographic locations for a subscription fee, employing GPS systems to identify participants' location….”, paragraph 21.
“…the Bluetooth receiver is made highly directional,…”, paragraph 61. “…devices can "find" other devices by enabling certain transmitters and receivers, keep track of those who may have removed themselves by finding themselves compatible with another or for other reasons, etc..”, paragraph 69. “…The computing device may also be equipped with a GPS receiver for determining and disseminating to others (with approval or automatically) a participant's physical location. Some method of display for identifying each participant in a manner similar to those discussed above is also contemplated. Such a display device would connect to the computer device via USB, firewire, rs232, etc. or be attachable or fixable to the device, clothing, etc. However, this is not absolutely necessary particularly when using GPS and/or pictures to identify the potential whereabouts of the matches. It will be appreciated here, as it was in the last embodiment, that the modem cell phone, potentially with Bluetooth, GPS, CAM, etc. can be used very effectively as well…”, paragraph 72. “…For instance, an individual, upon entering an establishment may have his presence sensed by local means and his profile made available for matching to those people looking for matches who are at this establishment…”, paragraph 83. And “…For instance, a Barnes and Noble local network, sensing an individual entering and identifying him, may reference his internet habits and/or purchases to tailor information sent to him on his cell phone by the local network…”, paragraphs 86 and 89. 
See also,  Figs. 1 and 2 and associated disclosure.
“…Typically, user's of the establishments dating services… the individuals may use email, SMS, or any of several text, voice, audio, or video messaging systems or methods…”, paragraph 57).
a venue of the sporting
(Finnegan elaborates that his system can comprise “…networks can further limit participation to a predefined radius centered on a current physical location, participating establishment (building, apartment, hotel), or any other geographically defined place (e.g., concert hall, stadium, mall, race track, etc.). Most internet based matching services already allow some form of geographic focusing of the search using proximity to an existing zip code…”, paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide capability to sense or sensing  a fan or customer or user  in order to  facilitate sales  (Finnegan at least paragraph 88). 

Further, Pickton discloses:
an action by a player in the sporting event has occurred satisfying the activation criterion
( “[0222] A demand prediction and matching system can be configured to monitor the popularity of players, the needs of individual teams, and budget available to each individual team for hiring players in a sports league. The system can be configured to increase or maximize revenue from, e.g., ticket sales and/or television viewers. The value of a player can be calculated by tracking demand expressions of relevant fans…”, paragraph 222. “…The system can be configured to find the players who motivate the swing fan or lukewarm fan to buy tickets or watch a game….”, paragraph 224. “15. The system of claim 2, wherein the venue is a sports team, the attraction is a player, and the prospective consumer is a fan”, claim 15 of Pickton).

the activation event comprising a notification comprising  an in-venue promotion that the fan redeems at an in-venue location in the venue of the sporting event
(“[0064] FIG. 1A illustrates an embodiment of a system 100a for predicting demand for a good, service, or other attraction in a market segment based on direct or indirect indications of interest generated by consumers. In an example embodiment, a demand prediction system 110 is configured to predict the size of an audience for an attraction if the attraction were to be hosted at a particular venue…. a prospective purchaser of a good or service, a potential member of an audience, or any other person within a market segment, including a person who does not need to pay money to consume an item of interest. The term "venue" is used in its broad and ordinary sense and includes, without limitation, a plot of land, a building, a development, a hall, a theater, a sport facility, a music facility, or another geographic location”, paragraph 64 and Fig. 1A
See also “purchase of a service, a good…”, paragraph 81 and Fig. 1B.
“…Profitability can account for some or all types of benefits that can result from a proposed event, including, for example, revenue, non-monetary benefits, goodwill, marketing, indirect benefits, competitive benefits, other benefits, or a combination of benefits [Examiner interprets as notification comprising  an in-venue promotion]….”, paragraph 169 and Fig. 1C. “…The desirability of the venue can be an incentive to create a match with an attraction in lieu of or in addition to financial benefits…”, paragraph 176). 

wherein the in-venue location and the in-venue promotion are specified in the notification
(“….proposed event when it is determined that the proposed event would be profitable. Profitability can account for some or all types of benefits that can result from a proposed event, including, for example, revenue, non-monetary benefits, goodwill, marketing, indirect benefits, competitive benefits, other benefits, or a combination of benefits[Examiner interprets as in-venue location and the in-venue promotion are specified in the notification]….”, paragraphs 169, 175, 176-177. See also “…When a consumer enters a response, the demand prediction system can be configured to award points or virtual currency to the consumer Examiner interprets as in-venue location and the in-venue promotion are specified in the notification]….”, ….”, paragraph 204).

wherein the likelihood is based on the datum associated with the fan, a most likely time to obtain the attribute, and historical data comprising a history of obtaining attributes,
(Pickton’s system teaches “beta values chosen are the maximum likelihood estimators”, paragraph 129 and “…the local demand is the popularity of the group of attractions among the consumers residing in a geographical region surrounding the venue. The geographical region can be sufficiently large to encompass those consumers who can travel to the venue within a reasonable time, such as, for example, within about 10 minutes, within about 30 minutes, within about an hour, within about two hours, or within another reasonable period [Examiner interprets as likelihood is based on the datum associated with the fan, a most likely time to obtain the attribute, in this case the attribute is the attendance of the fan to an event at a predetermined time] ..”, paragraph 170.
“…Popularity can be determined by weighted counts of local consumers' kicks, connections made in social networks, previous shows attended, other user parameter values, the proposed ticket price, the timing of the event, other factors, or a combination of factors…”, paragraph 171 and Fig. 6);

wherein the most likely time is indicative of an increased likelihood 
 (see maximum likelihood estimators”, paragraph 129) 

of obtaining the attribute based on the historical data comprising the history of obtaining attributes
(“[0085] Each consumer can be associated with a set of features, such as gender, age, history of kicks, history of event attendance, and/or other features. These features are used during the probability calculation as different user parameter values 410 (or x.sub.i values) for each consumer…”, paragraph 85 and Fig. 4A);

obtaining the attribute at the most likely time 
(“…the timing of the event, other factors, or a combination of factors…”, paragraph 171 and Fig. 6.
“…0188] A demand prediction and matching system can be configured to use time limits, data expiration, and timely data updates to improve the accuracy of a demand prediction and the quality of a proposed match..”, paragraph 188);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pickton’s teaching with the teaching of  Candillier. One would have been motivated to  provide capability to track an action by a player in the sporting event has occurred, called demand expression for players, in order to  increase or maximize revenue (see at least Pickton paragraphs 222 and 225).

As to claim 14, it comprises the same limitations than claim1 above therefore is rejected in the same manner.

As to claim 8, it comprises the same limitations than claim1 above therefore is rejected in the same manner and further comprises,
a data store storing a plurality of interactions, each interaction of the plurality of interactions comprising an audience group for the interaction, an activation criterion for the interaction, and an activation event for the interaction (see at least element 1006 in Figs. 9 and 11 and associated disclosure); and
 a smartphone associated with a fan, comprising: a processor; a display; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor, perform a method of improving the fan experience
(“[0058] The system of the present invention can also be integrated into currently existing online platforms. This is particularly useful to drive user traffic to the system. For example, if a particular existing system or App Store is used to sell/rent movies, magazines, music and applications (often referred to as “apps”) to be used on mobile devices, such an App Store already knows a particular user's habits and likes…”, paragraph 58).

As to claims 2 and 3, Candillier does not expressly disclose but Finnegan discloses
wherein the activation criterion for the fan comprises at least one of detecting a location of the fan, an ambient event, and a recognition of an event
(“The corresponding characteristics and preferences for other individuals currently logged live onto the same network and at the same defined geographic location are similarly made available for real-time scanning and searching. Results for likely matches are returned in a "real-time" or "live" format to interested members signed onto the network live within the defined geographic location. …”, paragraph 4. See also abstract and at least paragraphs 20 and 21);
wherein the activation criterion is a first activation criterion
 (“…Either the secure network automatically identifies the first users precise geographic location, or the user himself otherwise indicates and stores in the database of the network an identifying address that indicates his current specific geographic location [Examiner interprets as activation criterion is a first activation criterion]…”, abstract), and
wherein  a second activation criterion for the fan further comprises at least one of
detecting a location of the fan or an ambient event 
(“…[0007] Alternatively, and in a more complex form, this real-time matching service can be added as an additional paying subscription service to existing online web-based dating services (such as Match.com or Yahoo Personals!), for use in any locally defined wireless computer environment. In the latter case, once an individual logs onto the network over the web, and indicates his or her specific geographic location… the ability to indicate their availability and current location in a manner more specifically defined than simply distance from a zip code (e.g., "Chicago O'Hare Airport," "Starbuck's Store No. 487,"[Examiner interprets as second activation criterion for the fan further comprises at least one of detecting a location of the fan or an ambient event] etc.). ”, paragraph 7.

wherein the mobile device is a smartphone (Figs. 1 and 2 and associated disclosure);
wherein the location of the fan is determined via a Global Positioning System receiver of a smartphone associated with the fan
(“…If desired, the two individuals could decide on a specific place to meet and could use the Bluetooth, GPS or other homing methods discussed previously to help locate each other…”, paragraph 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to locate a fan or customer or user in order to  facilitate user location services (Finnegan abstract). 

Further, Pickton discloses wherein the ambient event is one of weather conditions near the venue or traffic conditions near the venue
(“[0180] In some embodiments, a matching system is configured to account for unexpected events that have a large impact on demand for an attraction. Unforeseen actions or dramatic events that create a sudden alteration in the demand for an attraction can be accounted ….. Examples of unexpected events include …., severe weather phenomena, …., unexpected events that compete for the same audience as the planned event, widely-reported negative news pertaining to an attraction, natural disasters, and so forth”, paragraph 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pickton’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to consider ambient events such as weather conditions because those events compete for the same audience as the planned event (Pickton paragraph 180). 

The Examiner notes that limitations “wherein the mobile device is a smartphone and wherein the location of the fan is determined via a Global Positioning System receiver of a smartphone associated with the fan”, as claimed herein, are interpreted as descriptive material, as they relate to a smart phone that is extrinsic to the method claim. The method claim is interpreted as executed by a server or machine that is not the smartphone.

As to claims 4, 5, 6,  7, 10, 11, 12, 13, 17, 18, 19 and 20, Candillier discloses
wherein the datum associated with the fan is received and the fan is assigned to the audience group in real time
(“…In exchange for winning prizes and exclusive offers directly from the brands, those fans tacitly agree to tell the latter what they know about it, think about it and may want to buy, down to the product level. This two-way exchange is then complemented by a data back office interface controlled by the brand, allowing it to generate personalized and targeted promotional product offers entirely linked to the data analysis provided within the same interface….”, paragraph 9.
“[0035] Most often, while the soft content requires a personal answer, the factual content requires a correct answer and both are rewarded equally within the system. However, because the factual data requires “correct” answers, questions with incorrect answers can be easily determined and tagged as fans with lower brand awareness….”, paragraph 35.
“[0058] The system of the present invention can also be integrated into currently existing online platforms…”, paragraph 58.
“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraphs 47 and 61);
wherein the activation event comprises offering a discounted price on a purchase by the fan
(“…0039] One selection can bring the user to a screen providing details of the various offers and prizes (Step 208). Here, the user may be given details about the specific items he can currently redeem and items he may not yet be eligible to redeem. In one embodiment, the items and their “redeemability” are based on the number of badges the user has earned through the system, as well as the selection criteria by the brand owner (as will be described). The items are often displayed as a voucher, which can be activated by the user for a particular number of badges. These items can be physical items, e.g., electronic products, clothing, sneakers, or any other physical product that can be shipped or mailed to the user, or digital items, e.g., credits for online stores, or downloadable content. The vouchers can be for discounts on the items or can be the total payment for the item. In one embodiment, the items are common items that can be purchased online or in stores,…”, paragraph 39);
wherein the datum associated with the fan comprises a demographic datum associated with the fan
(“[0028] FIG. 1 illustrates a block diagram showing an example system in accordance with embodiments of the present invention. Referring to FIG. 1, the system 10 can operate to collect information from its users through pre-selected branded content 100. In a first step, a user or fan can provide basic demographic and other information, e.g., date of birth, gender, country of residence, marital status, number of social network friends, and email address….”, paragraph 28);
wherein the interaction comprises a plurality of activation criteria
(“… The system then searches through the database of users to identify those that meet the data criteria (Step 304) and the particular offer is then presented to the users (Step 306). These offers can be presented just as any other information of the system can be presented, e.g., email, SMS, notification and/or during access of the system…”, paragraph 44 and Fig. 3A.
“[0045] FIG. 3B shows a procedure for offers that users are not currently eligible for. It is noted that the example of FIG. 3B may be implemented by, for example, the system shown in FIG. 1, or any other suitable system. In Step 350 of FIG. 3B, the eligibility criteria are determined (much in the same way as in Step 302), and the offer is presented to the users (Step 352)—again much in the same way as in Step 306. In this embodiment, the identified users are those that have not earned the correct number of badges, but are otherwise eligible to redeem the offer (e.g., have earned enough points to gain access to the offer, but do not have enough badges to redeem the offer). The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer (Step 354)”, paragraph 45 and Fig. 3B).
As to claim 9, Candillier does not expressly disclose but Finnegan discloses
the smartphone for the user further comprises a transponder selected from the set consisting of a WiFi transceiver, a Bluetooth beacon, and a radio frequency identification tag
(see at least “…[0004] In accordance with aspects of the present inventions, participating individuals in a specifically defined social and geographic environment (such as a bar, nightclub, church function, ball-park, library, coffee shop, concert hall, etc.), each log onto a preference matching network using a wireless communication and display device, such as a standard wireless-equipped PDA, multi-function Bluetooth-enabled cell phone, or other wireless computer….”, paragraphs 4 and “[0033] The above and other objects are also achieved by a system and method as described wherein the indicating device communicates to a user's personal data device using a low IF communication system. For example, the low IF communication system could operate in accordance with the Bluetooth standard”, paragraph 33); and 
wherein the step of detecting that the activation criterion for the interaction for the fan has been satisfied is performed based detecting the transponder in proximity to a known location
(“….A bookstore chain might inform a customer that this is his 20.sup.th book he purchased and he is entitled to a free book the next time he visits [Examiner interprets as wherein the step of detecting that the activation criterion for the interaction for the fan has been satisfied]. A submarine sandwich shop may tell the individual that he has purchased his 6.sup.th sandwich and that the next one is on the house. Local and chain establishments can advertise these features as a way to entice the public to join their networks (and thus be tracked) and in some cases, if the benefits of being part of the network are sufficient, the establishment may be able to exact a subscription fee (for example, dating services, or a bar may offer to have a subscription to its free drink network offering, for example, every 50.sup.th customer on Fridays a free drink). Advertising of these features can also be used just to increase traffic at the establishments, …”, paragraph 90. See also “… For instance, most large stores now have foyer entrances (where perhaps shopping carts, vending machine, etc. are kept. Sensing that an individual has entered a foyer by his Bluetooth or WIFI signal [Examiner interprets as … detecting the transponder in proximity] and knowledge by the system that he was just in the store or is still connected to the network could be used to determine that he is leaving. Alternative, sensing his Bluetooth or WIFI signal passing a certain point (with a localized sensing device, i.e., a Bluetooth or WIFI receiver desensitized in a way that it will sense the signal only when in very close proximity to the transmitter) is another way of sensing a person's …”, paragraph 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to detect a transponder in proximity in order to  facilitate user location services (Finnegan paragraph 89 and abstract).

As to claim 15, Candillier discloses
wherein the audience group comprises a plurality of fans
(“…The individual items or categories of branded content 100 can be sent to the entire population of fans or targeted towards certain demographic segments (e.g., male vs female, specific county or countries, specific age group(s))…”, paragraph 31.
“[0047] Once fans with a particular level of connection with the brand are identified, this particular user group can then become subjected to targeted commercial actions. In one embodiment, fans with “high” levels of product awareness and emotional connection …, paragraph 47.
“[0061] In another embodiment, such a digital aggregator works as a standalone community of digital fans and brands, able to notify all community members, regardless of brand affinity, about winners, prizes and live vouchers available across all brand partners…”, paragraph 61).

As to claim 16,  Candillier discloses 
wherein the activation criterion for the fan comprises a detecting a customer interaction with the fan at a known location,
(“[0045] FIG. 3B … The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer [Examiner interprets as activation criterion](Step 354)…”, paragraph 45.
“[0052] Depending upon the number of vouchers redeemed [Examiner interprets as activation criterion](, the system can offer the same vouchers to different numbers of fans. For example, when first offered the voucher can be made available to only those fans that have a high awareness level coupled with a low brand inclination, and after one day, the offer can be expanded to those fans with a higher brand inclination [Examiner interprets as activation criterion]. This can be automatic, based on certain predetermined criteria, … Such a system allows for extremely customizable commercial interactions with users”, paragraph 52.
“[0072] The system of the invention can also be used … to suggest that they interact with brands related to brands of which they are fans. For example, if a user is a fan of a high-end watch brand and has a salary in a particular range, he may also be interested in other designer fashion items, such as shoes or suits. The particular criteria and suggested related brands can be manually selected or determined based on correlations, …The actual suggestion can be made in any form, e.g., email, SMS, notification, etc.”, paragraph 72);
wherein the customer interaction is selected from the set consisting of: scanning a loyalty card associated with the fan, scanning a mobile ticket associated with the fan, interacting with the fan at a point-of-sale system, and receiving a facial recognition event associated with the fan
(“…[0073] The gaming network of the invention can also incorporate real-world components, such as tasks or questions for which badges can be earned. For example, tasks may include scanning a code (such as a QR code) from a particular product or magazine advertisement, or answering a question about an image from a billboard product packaging or instructional materials. ..”, paragraph 73) .
Candillier does not expressly disclose but Finnegan discloses
interacting with the fan at a point-of-sale system, and receiving a facial recognition event associated with the fan
(“…0088] The present invention may also serve as a programmable point of sale terminal. An individual, entering an establishment has the presence of his cell phone sensed by its emission of the Bluetooth, WIFI, etc. signal…”, paragraph 88 and “…using the individual's cell phone as a programmable point of sales ordering terminal (recall the McDonald's example above) can greatly reduce human overhead (i.e., order takers) and the costs associated…”, paragraph 91.

wherein the activation criterion is a first activation criterion
(“[0045] FIG. 3B … The user will be incentivized to interact with the system in order to earn those extra badges to become qualified to redeem the offer [Examiner interprets as activation criterion](Step 354)…”, paragraphs 45 and 52), and 
wherein  a second activation criterion for the fan comprises detecting a
customer interaction with the fan at a known location, 
(“….For example, most fast food establishments have their order menus plainly visible to customers. With the present invention, upon entering, say a McDonald's restaurant, the user is connected to the in-house network and walked through the ordering process. For instance, he may be asked if he wishes to order the familiar McDonalds Meal Deal and if so, select which one (by number). …”, paragraph 88).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Finnegan’s teaching with the teaching of  Candillier. One would have been motivated to  provide functionality to detect a transponder in proximity in order to  facilitate user location services in an establishment (Finnegan paragraph 88 and abstract).

Response to Arguments
Applicant’s arguments of 4/26/2022 have been very carefully considered but are not persuasive.
Regarding to 101 rejection above, the Office instructs the Examiner to review 101 election after every amendment to the claims. The Examiner establishes in the prima facie of ineligibility above  that the instant claims do not  integrate the abstract idea claimed into a practical application. 
Applicant argues (Remarks at 11-14)
Rejections Based on 35 U.S.C § 103”
“… As the cited art does not disclose each and every element of the claims, as amended, Applicant respectfully traverses these rejections as set forth below…”

In response the Examiner asserts that the combination of Candiller, Finnegan and Pickton is strong prior art that teaches all  limitations in the instant claims. The elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. There is not novel at all in the instant claims.

“…Finnegan simply describes networks within the physical location being used
to search for user devices for the dating application….”
The Examiner notes that the limitations discussed by applicant are not in the claims.  

“…The claims have been amended to recite a likelihood of obtaining an attribute of the fan based on
the datum associated with the fan, a most likely time to obtain the attribute, and historical data.
The likelihood is calculated from historical data using commonly known statistical algorithms as
described in the specification… Thus, in the art, there is no targeted time providing an increased likelihood of obtaining the attribute as claimed… Furthermore, the claimed likelihood is based on the datum of the fan, the most likely time, and the historical data. As such, the likelihood is also based on the previously acquired information of the fan. The likelihood of obtaining the attribute is optimized based on the datum of the fan and the most likely time providing a higher level of efficiency than is currently taught in the art…” 

In response Applicant's remarks are based on the newly amended claims and such arguments are fully addressed in the present Office Action as featured above.
The instant  case has  EFD=2018-7-24  where the field of search of detecting events in a venue is very well known at the time of the invention, further the amended claims have 112 rejections that prevent  to particularly point out and distinctly claim the invention.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Ticket-purchase behavior under the effects of marketing campaigns on facebook fan pages”. IEEE. 2017. This article elaborates in social networking.  A Facebook fan page is an efficient way to interact with fans in order to enhance customer loyalty (fan engagement). This study analyzed regional ticket purchase behavior associated with marketing campaigns on Facebook with a focus on fan pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/11/2022